                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:19CV36-GCM

BALLANTYNE VILLAGE PARKING, LLC,          )
                                          )
      Plaintiff,                          )
                                          )
Vs.                                       )                         ORDER
                                          )
CITY OF CHARLOTTE,                        )
                                          )
      Defendant.                          )
__________________________________________)

        This matter is before the Court upon remand from the Fourth Circuit Court of Appeals
vacating the Court’s decision of February 15, 2019 and directing that this Court dismiss this case
for lack of ripeness. Accordingly,
        IT IS THEREFORE ORDERED that this case is hereby dismissed without prejudice.




                                Signed: July 10, 2020




         Case 3:19-cv-00036-GCM Document 35 Filed 07/10/20 Page 1 of 1
